Citation Nr: 1612989	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  04-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial compensable disability rating for right upper extremity peripheral neuropathy from March 23, 2004 to April 21, 2005 and a rating in excess of 30 percent from April 22, 2005.

3.  Entitlement to an initial compensable disability rating for left upper extremity peripheral neuropathy from March 23, 2004 to April 21, 2005, and a rating in excess of 20 percent from April 22, 2005.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1982, and from March 1986 to September 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim when the record raises the issue of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The issues of entitlement to service connection for erectile dysfunction and depression were also on appeal, however, during the period on appeal, service connection was granted for these disabilities in December 2004 and April 2009, respectively.  As the benefits sought on appeal were granted in full, those issues are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran underwent VA examinations in order to determine the etiology of his claimed sleep disorder in March 2004 and April 2005.  

In the March 2004 VA examination, the examiner noted that while the Veteran's electronic file was reviewed, the claims file was unavailable.  Following an examination of the Veteran, the examiner stated that sleep disorders were likely not related to the Veteran's diabetes.  In an April 2005 VA examination a VA examiner opined that a sleep difficulty was not related to diabetes.  Neither examiner provided any rationale for these findings.

Because the VA examiners failed to provide a thorough rationale for their conclusions and failed to properly review and discuss the evidence of record, the Board finds these examinations Board finds the examinations inadequate and new VA examinations must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, records from the Social Security Administration include a January 2007 questionnaire which indicates that the Veteran participated in VA Vocational Rehabilitation at some point, however records from that training are not of record.  On remand, the RO should obtain all available records relating to the Veteran's participation in VA's Vocational Rehabilitation program as they may demonstrate additional functional impairment as due to the Veteran's upper extremity neuropathy and/or further inform the issue of whether the Veteran is unable to secure and maintain gainful employment due to his service-connected disabilities.  

The Board notes that, in a March 2013 rating decision, the RO dismissed a claim for TDIU finding that that claim was moot as the Veteran had a total 100 percent combined disability rating.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229  -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the issue of TDIU must be considered.  

The Veteran has not yet been afforded a VA examination in order to determine whether one or a combination of his service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment.  On remand, the RO should schedule the Veteran for a VA examination to determine the impact his service-connected disabilities have on his ability to obtain or maintain substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available records regarding the Veteran's participation in VA's Vocational Rehabilitation program.

2.  Schedule the Veteran for a VA examination to evaluate his claim of entitlement to service connection for a sleep disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

a)  The examiner must provide a medical opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current diagnosed sleep disorder is related to the Veteran's active military service. 

b)  The examiner must provide a medical opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed sleep disorder is caused or aggravated by any of the Veteran's service-connected disabilities (end stage renal failure, depressive disorder, peripheral neuropathy of the upper and lower extremities, diabetes mellitus, gout of the ankles and feet, hypertension, onychomycosis, diabetic retinopathy, erectile dysfunction and/or elevated uric acid).  

c)  If the examiner finds that the Veteran has a diagnosed sleep disorder that was not caused by a service-connected disability but was aggravated by a service-connected disability, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorder prior to aggravation by the service-connected disability.  

A rationale for all opinions expressed is required.

3.  After the above development has been completed, the Veteran should be scheduled for a VA examination for TDIU. 

The examiner is requested to describe the occupational impairment that results from the Veteran's service-connected disabilities.  

4.  After the development above has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU.  This matter should only be returned to the Board if the Veteran perfects a timely appeal. 

5.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


